Detailed Action

Information Disclosure Statement

The information disclosure statement filed September 14, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

The applicant has failed to provide a translation of CN1466693A.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 15-16 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 15, the claim recites in line 6 “from the initial position”. The claim defines an initial position in lines 2, 4 and 5. It is unclear if the position recited in line 6 is referring to the position defined in line 2 or to the position defined in line 4 or to the position defined in line 5. For this reason, the claim is indefinite.

In regards to claim 16, the claim recites in line 3 “coupled to the rotational element” and in line 5 “rotation of the rotational element”. Claim 1 defines a rotational element and claim 16 defines in line 1 another rotational element. It is unclear if the element recited in lines 3 and 5 are referring to the element defined in claim 1 or to the element defined in claim 6. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 2 “[[a]] the rotational element”, line 3 “coupled to the rotational element” and line 5 “rotation of the rotational element”.

In regards to claim 20, line 9 of the claim has the same issues described in the rejection of claim 15. For this reason, the claim is indefinite.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 7-8, 15-17 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (US-5,583,827) in view of Delcombel (EP-2,957,717A1).

In regards to claim 1, Chin teaches a pulser assembly configured to be positioned along a tubular string through which a drilling fluid flows [fig. 1 element 32, col. 6 L. 1-6 and L. 35-39]. Chin teaches that the pulser assembly comprises a housing configured to be supported along the tubular string and a valve stator supported by the housing [fig. 1 element 32, col. 6 L. 50-55]. Also, Chin teaches that the valve stator has at least one flow path that extends from an upstream end to a downstream end of the valve stator [fig. 2 element 42, col. 6 L. 35-39,col. 9 L. 25-31]. Chin further teaches that the pulser assembly comprises a valve rotor positioned adjacent the valve stator, the valve rotor configured to selectively obstruct the at least one flow path [fig. 2 element 40, col. 6 L. 35-39 and L. 55-59]. Furthermore, Chin teaches that an axial gap is present between the valve rotor and the valve stator [col. 4 L. 63-64, col. 9 L. 25-30]. Also, Chin teaches that the pulse assembly comprises a motor operably coupled to the valve rotor, wherein the motor is operable to rotate the valve rotor relative to the valve stator [fig. 2 element 60, col. 6 L. 55-59, col. 9 L. 41-43]. 
Chin further teaches that the pulser assembly comprises an axial release assembly configured to adjust the axial gap between the valve rotor and the valve stator [col. 6 L. 50-55, col. 9 L. 25-31].  However, Chin does not teach that the axial release assembly includes a rotational element.
On the other hand, Delcombel teaches that the axial release assembly can include a rotational element configured to adjust the axial gap between the valve rotor and the valve stator based on a rotation of the rotational element [fig. 10 and 11 element 438 and 414, par. 0047 L. 4-6, par. 0051 L. 14-19]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Delcombel’s teachings of using an axial release assembly including a rotational element in the pulser assembly taught by Chin because the rotational element will permit the pulser assembly to generate pulses having different pressures in an easy and efficient manner [see Delcombel fig. 3].

In regards to claim 2, the combination of Chin and Delcombel, as applied in the rejection of claim 1 above, further teaches that the axial release assembly further comprises an axial movement element, wherein rotation of the rotational element relative to the housing causes an axial movement of the axial movement element [see Delcombel figs. 4-5 elements 104, figs. 10-11 elements 420 and 422, fig. 12, par. 0053 L. 1-16].  

In regards to claim 3, the combination of Chin and Delcombel, as applied in the rejection of claim 2 above, further teaches that the pulser assembly comprises a biasing element, the biasing element configured to bias the axial movement of the axial movement element [see Delcombel fig. 4 element 122, par. 0036 L. 1-2].  

In regards to claim 7, the combination of Chin and Delcombel, as applied in the rejection of claim 2 above, further teaches that the rotation of the rotational element permits the axial movement element to provide an axial gap that has a maximum and a minimum distance and that the rotational element can be configured to rotate only in one direction [see Delcombel fig. 10-11, par. 0051 L. 1-4, par. 0053 L. 1-16]. This teaching means that the rotational element includes a first end stop and the axial movement element includes a second end stop in order to achieve the maximum and the minimum axial gap distance when rotating in a single direction. This teaching also means that the first and second end stops are configured to restrict an amount of rotation of the rotational element relative to the axial movement element in order to permit the assembly to provide the maximum and the minimum axial gap distance.  

In regards to claim 8, the combination of Chin and Delcombel, as applied in the rejection of claim 2 above, further teaches that the rotational element only rotates and does not move axially while the axial movement element only move axially and does not rotate [see Delcombel fig. 10-11 elements 438 (rotational element) and 420 (stationary cam), par. 0050 L. 3-5, par. 0051 L. 14-19]. This teaching means that one of the rotational element and the axial movement element is axially constrained relative to the housing and the other of the rotational element and the axial movement element is rotationally constrained relative to the housing.  

In regards to claim 15, the combination of Chin and Delcombel, as applied in the rejection of claim 1 above, further teaches that the axial release assembly can be rotated clockwise and counterclockwise [see Delcombel par. 0051 L. 1-5]. Furthermore, the combination teaches the assembly can provide at least two axial gap distances using undulating surfaces [see Delcombel figs. 10-11 element 422]. It is inherent when the assembly provides only two axial gap distances, the undulating surfaces will return to its original position when the rotational element is rotated clockwise and when it is rotated counterclockwise. In other words, the axial release assembly is configured such that (i) a rotation of the rotational element in a first rotational direction from an initial position and a rotation in a second rotational direction, opposite the first rotational direction, from an initial position causes the axial gap to increase or (ii) a rotation of the rotational element in a first rotational direction from an initial position and a rotation of the rotational element in a second rotational direction, opposite the first rotational direction, from the initial position causes the axial gap to decrease.  

In regards to claim 16, the combination of Chin and Delcombel, as applied in the rejection of claim 1 above, further teaches the axial release assembly comprises the rotational element and a first axial movement element operably coupled to the rotational element [see Delcombel fig. 10-11 elements 410 and 420]. Also, the combination teaches that the axial release assembly comprises a second axial movement element operably coupled to the first axial movement element; wherein rotation of the rotational element causes an axial movement of at least one of the first axial movement element and the second axial movement element [see Delcombel fig. 4-5 element 104 (second axial movement element), fig. 12, par. 0051 L. 14-19, par. 0052 L. 1-6, par. 0053 L. 1-16].  

In regards to claim 17, the combination of Chin and Delcombel, as applied in the rejection of claim 1 above, further teaches that the axial release assembly can be rotated clockwise and counterclockwise [see Delcombel par. 0051 L. 1-5]. Furthermore, the combination teaches that the rotational element is rotated the  first axial element moves axially in relation to the rotational element [see Delcombel fig. 10 and 11 elements 410 and 420]. This teaching means that the axial release assembly is configured such that a rotation of the rotational element in a first rotational direction from an initial position causes the first axial movement element to axial move relative to the rotational element. Also, the combination teaches that the second axial element moves axially in relation to the rotational element when the rotation element is rotated in either direction [see Delcombel fig. 4-5 elements 104]. This teaching means that a rotation of the rotational element in a second rotational direction, opposite the first rotational direction, from the initial position causes the second axial movement element to axial move relative to the rotational element.  

In regards to claim 19, the combination of Chin and Delcombel, as shown in the rejection of claim 1 above, further teaches a pulser assembly performing the claimed functions. Therefore, the combination also teaches the claimed method.

In regards to claim 20, the combination of Chin and Delcombel, as shown in the rejection of claim 15 above, teaches the claimed limitations.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (US-5,583,827) in view of Delcombel (EP-2,957,717A1) as applied to claim 2 above, and further in view of Huynh et al (US-11,486,477).

In regards to claim 4, the combination of Chin and Delcombel, as applied in the rejection of claim 2 above, further teaches that the rotational element and the axial movement element are coupled [see Delcombel fig. 10-11 elements 420 and 410]. However, the combination does not teach that a rolling body is arranged between them.
On the other hand, Huynh teaches that an axial release assembly can comprise a bearing ball (rolling body) that helps a rotational element to couple the axial movement element [fig. 2A elements 202, 204 and 206, col. 5 L. 5-9]. This teaching means that the axial release assembly further comprises at least one rolling body arranged between the rotational element and the axial movement element.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Huynh’s teachings of placing a rolling body between the rotational element and the axial movement element in the pulser assembly taught by the combination because the rolling body will permit better coupling between the rotational element and the axial movement element.

In regards to claim 5, the combination of Chin, Delcombel and Huynh, as applied in the rejection of claim 4 above, further teaches that one of the rotational element and the axial movement element comprises at least one inclined surface, the other of the rotational element and the axial movement element comprises at least one slot [see Delcombel fig. 10-11 elements 410, 420 and 422]. Also, the combination teaches that the at least one rolling body is arranged within the at least one slot and configured to freely roll within the at least one slot along the at least one inclined surface [see Huynh col. 5 L. 5-9].  

In regards to claim 6, the combination of Chin, Delcombel and Huynh, as applied in the rejection of claim 5 above, further teaches that the at least one inclined surface comprises a symmetrical configuration that includes two peaks and an inflection point located therebetween [see Delcombel fig. 10-11 element 410 and 412].  

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (US-5,583,827) in view of Delcombel (EP-2,957,717A1) as applied to claim 1 above, and further in view of Riachentsev (US-11,371,326).

In regards to claim 9, the combination of Chin and Delcombel, as applied in the rejection of claim 1 above, further teaches that the motor is an electric motor [see Chin col. 9 L. 41-42]. However, the combination does not teach that the electric motor comprises a motor stator an a motor rotor.
On the other hand, Riachentsev teaches that it is well known in the art that electric motors comprises a motor stator and a motor rotor [col. 1 L. 21-24].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Riachentsev’s teachings of using an electric motor that comprises a stator and a rotor in the pulser assembly taught by the combination because an electric motor comprising a rotor an a stator provides reliable means to rotate the valve rotor. 

In regards to claims 10, the combination of Chin, Delcombel and Riachentsev, as applied in the rejection of claim 9 above, further teaches that the motor comprises a motor rotor and a motor stator, and that the assembly comprises a rotational element [see Delcombel fig. 10-11, see Riachentsev col. 1 L. 21-24]. The combination does not explicitly teach that the rotational element is coupled to the motor stator. However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have coupled the rotational element to the motor stator because it will not affect the operation of the rotational element that provides axial movement.

In regards to claims 11, the combination of Chin, Delcombel and Riachentsev, as applied in the rejection of claim 9 above, further teaches that the motor comprises a motor rotor and a motor stator, and that the assembly comprises a rotational element [see Delcombel fig. 10-11, see Riachentsev col. 1 L. 21-24]. The combination does not explicitly teach that the rotational element is coupled to the motor rotor. However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have coupled the rotational element to the motor rotor because it will permit the assembly to control the valve rotor and the rotational element using a single motor thereby reducing the costs to build the assembly.

In regards to claims 12, the combination of Chin, Delcombel and Riachentsev, as applied in the rejection of claim 9 above, further teaches that a drive shaft operably connects the motor to the valve rotor [see Chin fig. 2 elements 40 (rotor) and 60 (motor), see Delcombel fig. 4 elements 104 (shaft), 158 (motor) and 164 (rotor)]. Furthermore, the combination teaches that the axial release assembly is configured to adjust an axial position of the drive shaft to adjust the axial gap between the valve rotor and the valve stator [see Delcombel fig. 4-5 element 104].  

In regards to claims 13, the combination of Chin, Delcombel and Riachentsev, as applied in the rejection of claim 9 above, further teaches that the drive shaft couples the motor rotor with the valve rotor to permit rotation of the valve rotor [see Delcombel fig. 4 elements 104 (shaft), 158 (motor) and 164 (rotor), see Riachentsev col. 1 L. 29-43]. The combination also teaches that the drive shaft is free to move axially to permit the adjustment of the axial gap [see Delcombel fig. 4-5 element 104]. These teachings means that the drive shaft is axially free-coupled to a motor rotor. Since the shaft couples the motor rotor with the valve rotor and the shaft is free to move axially, it means that the coupling between the motor rotor and the shaft is a coupling that permits axial movement of the shaft while also providing rotation to the valve rotor. This coupling is equivalent to the claimed sliding seat because it permits the shaft to rotate the valve rotor while also allowing axial movement of the shaft. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have used a sliding seat or another coupling that permits rotational and axial movement of shaft because it will permit the assembly to rotate the valve rotor and to adjust the axial gap is a simple and cost effective manner.      

Allowable Subject Matter

Claim(s) 14 and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 14, the prior art cited in this office action does not teach either by anticipation or combination the following limitations: a clutch assembly configured to selectively operate the axial release assembly based on a torque applied to the valve rotor.  

In regards to claim 18, the prior art cited in this office action does not teach either by anticipation or combination the following limitations: a gap release motor, the gap release motor configured to drive the rotation of the rotational element depending on a torque acting on the valve rotor.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685